Citation Nr: 0418801	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  03-29 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disorder.

2.  Entitlement to service connection for epidermophytosis, 
also claimed a punctuate plantar and palmar keratoderma.

3.  Entitlement to service connection for chronic headaches.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from April 1970 to January 
1972.

The issues of entitlement to service connection for a right 
wrist disorder, epidermophytosis, also claimed a punctuate 
plantar and palmar keratoderma, and chronic headaches are 
addressed in the remand portion of the decision below and are 
remanded to the regional office (RO) via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Claims for service connection for a back and stomach 
disorder were denied by a Board of Veterans' Appeals (Board) 
decision in January 1987.

2.  The evidence received since the January 1987 Board 
decision pertinent to the claims for service connection for a 
back and stomach disorder is either cumulative or redundant, 
or does not bear directly and substantially on the specific 
matter under consideration, and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claims.


CONCLUSIONS OF LAW

1.  The January 1987 Board decision which denied claims for 
service connection for a back and stomach disorder is final.  
38 U.S.C.A. § 5108, 7104 (West 2002).  

2.  New and material evidence has not been submitted since 
the January 1987 Board decision, and the claims are not 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 
3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The veteran seeks to reopen claims of service connection for 
a chronic back disorder and for a stomach disorder.  The 
claims were last denied in a January 1987 Board decision.  
However, prior to proceeding with an examination of the 
claims to reopen, the Board must first determine whether the 
appellant has been apprised of the law and regulations 
applicable to this matter and the evidence that would be 
necessary to substantiate the claims in accordance with the 
Veterans Claims Assistance Act (VCAA) and other applicable 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

Assuming the claims were to be reopened, VA's duty to assist 
would be triggered and VA would then be required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A. 

Following the April 2001 receipt of the veteran's application 
to reopen the claims,  and prior to the RO's initial 
adjudication of the application in April 2003, a February 
2002 letter advised the veteran that it was his 
responsibility to submit new and material evidence in order 
to reopen his claims.  The veteran was further advised as to 
the definition of material evidence as evidence that bears 
directly and substantially upon the issue for consideration.  
The veteran was further advised as to where and when he 
should provide such evidence; and that if he noted the 
existence of information not previously obtained, he was 
under the obligation to advise VA of its existence and 
location in order that VA would assist him in obtaining it.  

Thus, the February 2002 letter advised the veteran of the 
type of evidence needed to substantiate his application to 
reopen, and that it was his obligation to come forward with 
such evidence.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Thereafter,  in the September 2003 statement of the 
case, the RO again noted what constituted new and material 
evidence, and more specifically, that the evidence received 
since the Board's January 1987 decision was not pertinent to 
the finding that the veteran's in-service back and stomach 
trouble was acute and transitory and that there was no 
medical evidence linking current back and/or stomach disorder 
to service.

There is no indication that there are any outstanding 
pertinent medical records or reports that have not been 
obtained or are that are not otherwise sufficiently addressed 
in documents or records already associated with the claims 
file.  
In this regard, although the April 2001 VCAA notice letter 
regarding the issues of entitlement to service connection for 
back and stomach disorders did not specifically request that 
the appellant provide any evidence in the veteran's 
possession that pertained to the claims as indicated in 
38 C.F.R. § 3.159(b)(1) (2003), the appellant has pointed to 
no additional evidence outstanding; he has been continually 
apprised as to the state of the evidentiary record and the 
lack of sufficient evidence to reopen his claim, and has been 
afforded multiple opportunities to support a finding that his 
claimed back and stomach disorders are related to his 
military service.  Indeed, the veteran has repeatedly argued 
the essential merits of the evidence of record based upon 
these advisements.  

Given this dialogue between VA and the veteran, it cannot be 
found that the veteran was unaware of the opportunity to 
provide all possible and relevant evidence in his possession 
that would serve to substantiate the claims.  Thus, the 
appellant was  fully notified of the need to provide VA of 
any evidence pertaining to these claims.  All that is 
essentially required under the VCAA is that claimants are 
advised of what evidence would substantiate the claims at 
issue and given the opportunity to submit such information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  In this case, because each of the 
essential content elements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  

Regarding the issue of whether new and material evidence has 
been submitted to reopen the previously denied claim, the 
VCAA left intact the requirement that new and material 
evidence be presented or secured with respect to a disallowed 
claim before that claim can be reopened.  38 U.S.C.A. § 
5103A(f).  Because the veteran has not provided new and 
material evidence, nor has he alluded to the existence of 
such information that has not been obtained, there is no duty 
to assist the veteran in further development of this matter.

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.


Whether New and Material Evidence has been submitted to 
Reopen the Claims of Service Connection for a Back Disorder 
and a Stomach Disorder

In order to reopen a claim which has been previously denied 
and which is final, the claimant must provide new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2003).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  Since these claims were received 
before that date (April 2001), the law in effect when the 
claims were filed is applicable.  That is the standard 
discussed above.  In this regard, the record reflects that 
although the September 2003 statement of the case provided 
the veteran the most recent version of the regulation 
applicable to new and material claims, 38 C.F.R. § 3.156 
(2003), in its analysis, RO applied the version in effect at 
the time the veteran filed his application to reopen the 
claims in April 2001 (38 C.F.R. § 3.156 (2001)).  

To be material, evidence must be (a) relevant in that it 
bears directly and substantially on the matter under 
consideration, and (b) so significant, either by itself or 
with other evidence, that it must be considered in order to 
fairly decide the claim.  See 38 C.F.R. § 3.156(a).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends, and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

While the RO's statements in the April 2001 VCAA notice 
letter may be interpreted to indicate that the RO concluded 
that the last final denial of these claims was March 1985 as 
to the claim for service connection for a stomach disorder 
and July 1988 as to the claim for service connection for a 
back disorder, based on the RO's later analysis in the April 
2003 rating action and September 2003 statement of the case, 
the RO correctly communicated that the last final denial of 
these claims was the Board's decision in January 1987.  The 
record indicates that the July 1988 rating action did not 
address a claim to reopen the issue of entitlement to service 
connection for a back disorder.  

As was noted in the Board's January 1987 decision, evidence 
then of record as to the veteran's claimed back disorder 
included his service medical records.  These indicated that 
the veteran complained of back pain in September 1971 after 
he played basketball.  Medical examination by the service 
department revealed that the veteran had diffuse tenderness 
of the paraspinous muscles of the lower back.  Although the 
veteran was advised to return for radiographic examination if 
back pain persisted, the record does not indicate the veteran 
undertook such action.  His separation examination is devoid 
of any complaints, symptoms, or diagnoses of a back disorder.  

Subsequent to the veteran's discharge from active service, a 
September 1973 VA medical examination found no abnormalities 
of the musculoskeletal system, except for right wrist pain.  
The musculoskeletal system was specifically found to be 
normal.  However, in an October 1973 medical record generated 
by the Piedmont Hospital, it was indicated that the veteran 
had then sustained a contusion to his lumbar spine when he 
was lifting "heavy cartons at work."  

Other medical records generated by VA and several private 
hospitals indicated that the veteran thereafter reported back 
pain on a relatively constant basis.  Although the back pain 
was attributed in November 1979 to an incident occurring two 
weeks previously and in August 1984 to another post-service 
employment accident, there is no reference in any of these 
medical records to any incident of the veteran's military 
service.  The sole exception in this respect is an April 1985 
record, indicating that the veteran had a 14-year history of 
back pain which had worsened since his job injury.  

As to the veteran's claimed stomach disorder, evidence from 
his service medical records and thus before the Board in 
January 1987 indicated that in December 1970 and May 1971, he 
complained of stomach cramping and abdominal pain with 
nausea.  On the latter occasion, the diagnosis was an upset 
stomach, and an antacid medication was prescribed upon normal 
findings after a clinical examination.  No etiology was noted 
for these complaints, and the veteran's pre-separation 
physical examination is devoid of any complaints, symptoms or 
diagnoses of a gastrointestinal disorder.   

Subsequent to his military service, the September 1973 VA 
examination found the veteran's digestive system was normal.  
The initial post-service complaint of epigastric symptoms is 
dated in February 1977, and a possible peptic ulcer was 
suspected.  Medical records subsequently dated indicate 
periodic treatment for various gastrointestinal complaints.  
However, these reports are silent as to the development or 
incurrence of any stomach disorder during or as a result of 
any incident of the veteran's military service.  

As to its two essential findings of fact in January 1987, the 
Board found that while the veteran had epigastric pain in 
service, the underlying pathology was acute and transitory 
and resolved without any residual disability.  As to the 
veteran's low back pain, the Board found that the veteran 
sustained a back injury in service, but it was also acute and 
transitory and resolved without any residual disability.  

Thus, based on the grounds stated for the denial of the 
claims in the January 1987 Board decision, new and material 
evidence would consist of medical evidence showing that the 
veteran's back and/or stomach complaints in service were not 
acute and transitory and that current back and/or stomach 
disorders were related to the veteran's active military 
service.  

Having carefully examined all of the evidence submitted in 
support of the veteran's attempt to reopen the claims, the 
Board finds that while the veteran has submitted "new" 
evidence, because it was not previously of record, he has not 
submitted "material" evidence within the meaning of the law 
to reopen the claims.  

As to the veteran's claimed back disorder, the newly 
submitted evidence consists of various correspondence, the 
veteran's Social Security Administration disability file and 
medical documentation, essentially relating his disorder to 
post-service employment accidents.  
In a November 1986 letter, C.W.R., M.D., noted that the 
veteran sustained a herniated disc.  The physician's letter 
was submitted in conjunction with the findings of a Social 
Security Administration document, indicating that the veteran 
had intermittent back pain since 1979, and constant back pain 
since 1984 - both dates well beyond the terminus of the 
veteran's military service and without reference to any 
incident of such service.  In a March 1990 letter, Dr. C.W.R. 
reiterated these findings, and associated a January 1990 
magnetic resonance imaging test conducted by a non-VA 
provider.

Other new medical records include those authored by D.W.O., 
M.D.  In an April 1998 letter to VA, while Dr. D.W.O. 
requested that VA assist the veteran, he did not relate the 
veteran's disorder to any incident of military service.  
Other VA and non-VA medical records reflect relatively 
continuous care for back symptoms, but are without mention of 
any incident of military service as a causal factor in the 
disorder.  

Similarly, the whole of the newly submitted evidence (i.e., 
that post-dating the January 1987 Board decision) is also 
devoid of any mention of the appellant's military service as 
a causal factor in any gastrointestinal disorder.  These 
records, and those newly-obtained pertaining to the back 
disorder, are not material as they merely indicate the 
presence of the disorders.  Morton v. Principi, 3 Vet. App. 
508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 
(1992).  (Observing that evidence of the appellant's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service).  Indeed, to the extent that any of the records 
indicate that the veteran has had such a disorder on a 
continuous basis, there is no indication that any of the 
authoring medical care providers had access to any relevant 
information, beyond the veteran's report.  The mere 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional.  See 
Leshore  v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993). 



The critical question for the purpose of reopening the claims 
was and remains whether medical evidence has been submitted 
that reflects that back and/or stomach complaints and 
findings in service were not acute and transitory and that 
current back and/or stomach disability is related to service, 
not simply the existence of treatment for these disabilities, 
and the evidence received since the January 1987 Board 
decision still does not adequately address this fundamental 
question as to these claims.  Therefore, the Board has no 
alternative but to conclude that the additional evidence and 
material received in this case as to the subject claims is 
not probative of this essential issue, and thus is not 
material.  It is also not material because it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims.  38 C.F.R. § 3.156 (2001).


ORDER

New and material evidence not having been submitted, the 
reopening of the claim for service connection for a back 
disorder is denied.

New and material evidence not having been submitted, the 
reopening of the claim for service connection for a stomach 
disorder is denied.


REMAND

With respect to the claims for service connection for a right 
wrist disorder and epidermophytosis, as a result of defective 
notice in connection with the original denial of these claims 
in November 1973, the original August 1973 claims are 
entitled to current appellate review.  Further, the original 
August 1973 claim sought service connection for any right 
wrist disability, and that therefore, the appeal as to this 
claim is not limited to consideration of the issue of 
entitlement to service connection for a scar of the right 
wrist.  

While the record does reflect the adjudication of an 
application to reopen a claim for service connection for 
ganglion of the right wrist in December 1985, it is not clear 
whether the veteran was provided with notice of this 
decision.  Therefore, the Board finds that this decision 
cannot constitute a prior final denial.

Therefore, having established that the veteran is entitled to 
de novo review on these claims from the date of the original 
claims in August 1973, the Board notes that with respect to 
the claim for service connection for a right wrist disorder, 
in addition to the results of a September 1973 VA medical 
examination, the record now contains additional pertinent 
private medical records dated over the period of February 
1973 to October 1974.  More specifically, in addition to the 
September 1973 VA examination report that references a 
diagnosis of postoperative residuals of a ganglion cyst and 
the veteran's report that his right wrist began to hurt in 
November and December 1972, the private medical records from 
May 1973 also note a history of symptoms related to the 
veteran's ganglion cyst for about one year prior to that 
date.

A ganglion cyst would be considered a type of organic disease 
of the nervous system that would warrant consideration of 
whether service connection can be established on a 
presumptive basis.  The provisions of 38 C.F.R. § 3.307(c) 
(2003) permit the Board to consider findings and symptoms 
within one year after service connection without the 
requirement that a disease actually be diagnosed within the 
one year period.  Therefore, the issue of entitlement to 
service connection for a neurological disorder of the right 
wrist must be remanded for a medical opinion as to whether 
there is any current residual disability of the right wrist 
that is related to the ganglion cyst that was surgically 
removed in May 1973.  In the event that there is such 
residual disability, the examiner should be further requested 
to state whether  any such disability is related to the 
veteran's period of active service or was manifest to a 
degree of 10 percent or more within one year of his 
separation from that service in January 1972.  

Although there is no evidence of complaints or treatment for 
skin or headache problems in service, the initial VA medical 
examination in September 1973 also resulted in findings of 
mild epidermophytosis of the feet and toes and headaches, 
cause undetermined.  Thus, the proximity of these diagnoses 
to service discharge in January 1972, together with current 
diagnoses of chronic headaches and skin disorders of the feet 
require that the Board also remand these claims for an 
examination and opinion as to whether the veteran's chronic 
headaches and any current skin disorder are related to the 
veteran's active service.  

Accordingly, this case is remanded for the following action:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives are 
completed.  

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of any current 
neurological disorder of the right wrist.  
The claims file should be made available 
to the examiner for review in connection 
with the examination.  All indicated 
studies should be performed, and all 
findings reported in detail.  The VA 
examiner should state whether there is 
any current residual disability of the 
right wrist that is related to the 
ganglion cyst that was surgically removed 
in May 1973, and if so, whether any such 
disability is related to the veteran's 
period of active service or was manifest 
to a degree of 10 percent or more within 
one year of the veteran's separation from 
service in January 1972.  If the examiner 
cannot respond to this inquiry without 
resort to speculation, he or she should 
so state.  

3.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of any current 
skin disorder.  The claims file should be 
made available to the examiner for review 
in connection with the examination.  All 
indicated studies should be performed, 
and all findings reported in detail.  The 
VA examiner should state whether any 
current skin disorder is related to the 
veteran's active service.  If the 
examiner cannot respond to this inquiry 
without resort to speculation, he or she 
should so state

4.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of any chronic 
headaches.  The claims file should be 
made available to the examiner for review 
in connection with the examination.  All 
indicated studies should be performed, 
and all findings reported in detail.  The 
VA examiner should state whether any 
current chronic headache disorder is 
related to the veteran's active service 
or a period of one year after service.  
If the examiner cannot respond to this 
inquiry without resort to speculation, he 
or she should so state

5.  The case should again be reviewed on 
the basis of any additional evidence.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



